Citation Nr: 0430873	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  99-24 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for emphysema and 
chronic obstructive pulmonary disease (COPD), claimed as 
secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
emphysema secondary to smoking. 

In January 2001, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.

This case was previously before the Board in March 2001 when 
it was remanded for additional development.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran does not have nicotine dependence that was 
caused or aggravated by his service.

3.  The veteran's emphysema and COPD are not due to nicotine 
dependence incurred during his active military service.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).

2.  Service connection for emphysema and COPD, to include as 
proximately due to or the result of nicotine dependence 
during active service, is not warranted. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled.  First, VA 
must notify the veteran of evidence and information necessary 
to substantiate his claims.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003).  The veteran was notified 
of the information and evidence necessary to substantiate his 
claim for service connection for emphysema and COPD secondary 
to nicotine dependence in a September 1998 letter, the 
January 1999 rating decision, an August 1999 statement of the 
case (SOC), an August 2001 letter, December 2001 and May 2003 
supplemental statements of the case (SSOC), and an April 2004 
letter.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the May 2002 SSOC 
and the April 2004 letter, VA informed the veteran that VA 
must make reasonable efforts to assist a veteran in obtaining 
all evidence necessary to substantiate a claim, such as 
medical records, employment records, or records from other 
Federal agencies.  VA further informed the veteran that as 
long as he provided enough information about these records, 
VA would assist in obtaining them, but noted that he had the 
ultimate responsibility to make sure that these records were 
received by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  The veteran was 
specifically told of this in the April 2004 letter.  He 
replied in May 2004 that he had no further evidence to 
submit.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment and the veteran has not 
identified any additional records not already obtained.  
Records were obtained from the Social Security Administration 
(SSA).  The veteran was also provided the opportunity to 
present argument and evidence in hearings before a hearing 
officer at the RO, which he declined, and before a Veterans 
Law Judge, which was conducted in January 2001.  VA provided 
examinations in July 1998, April 2001 and May 2002.  The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
appellant's claims.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed his claim for 
service connection for emphysema and COPD secondary to 
smoking in April 1998 and an initial rating decision was 
issued in January 1999.  Only after this rating did VA comply 
with the provisions of the VCAA and provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above.  In a May 2004 
letter, the veteran indicated that he had no further evidence 
to submit and there is no indication from the record that 
there is any unobtained evidence that could possibly 
substantiate his claim.  The Board therefore concludes that 
the failure to provide a pre-AOJ initial adjudication 
notification letter constitutes harmless error.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to service connection for emphysema and COPD 
secondary to nicotine dependence.  This appeal has been 
pending for over six years.  There would be no possible 
benefit to remanding the claim, or to otherwise conduct any 
other development.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Factual Background

The service medical records do not address tobacco use and 
the veteran was not found to have emphysema or COPD during 
service.  There were no defects relating to the veteran's 
lungs noted on examination at separation.  VA outpatient 
treatment notes dated in 1994 and 1998 reflect that the 
veteran was noted to have COPD, as well as diabetes mellitus. 
Treatment notes dated in 1998 contain a notation that the 
veteran had had COPD since 1991.

In a May 1998 statement, the veteran wrote that he had begun 
smoking cigarettes while he was an infantryman in Vietnam.  
He reported that he had received cigarettes as part of his C- 
rations.  He reported that he had tried repeatedly to quit 
smoking, but had found it very difficult to quit.  He 
reported that he had been diagnosed with emphysema, and that 
a doctor had told him that the emphysema was related to 
smoking.

On VA examination in July 1998, the veteran reported that he 
had been diagnosed with emphysema six or seven years earlier.  
He reported that he had begun smoking while he was in service 
in Vietnam.  He indicated that he had continued to smoke 
since then.  Pulmonary function tests performed in July 1998 
revealed severe obstructive airway disease.  The VA examiner 
noted that chest x-rays showed over-inflated lungs, 
consistent with emphysema.

The veteran's sister and two other persons who indicated that 
they had known the veteran since before his service each 
wrote that the veteran had not smoked cigarettes prior to 
entering service, and that he did smoke when he returned home 
after service.  In November 1998, Russell D. Peterson, D.O., 
wrote that he had examined the veteran in October 1998.  Dr. 
Peterson noted the veteran's report that he was trying to 
quit smoking, but was hooked.  Dr. Peterson wrote that the 
veteran had emphysema secondary to cigarette smoking.

Notes of VA outpatient treatment, dated in June 1999, contain 
a statement that the veteran's COPD is directly related to 
his long history of smoking that started in service.  There 
is some question as to what type of health care professional 
made that statement.  The treatment notes indicate that the 
appointment that day was for a primary care nurse visit.  The 
notes contain a typed notation that the record was signed by 
Virginia E. King, and a handwritten signature at the bottom 
of the page that appears to say M. B. White.  The titles and 
credentials of those individuals are not clear from the 
record.  Subsequently, these records were resubmitted to the 
RO with a physician's signature added to each document.  The 
veteran has asserted that he took these to his personal 
physician, Dr. L. Ross, who signed them and endorsed the 
findings in the documents.

In January 2001, the veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  The 
veteran reported that he had not smoked cigarettes before he 
entered service in 1966.  He reported that his sergeant had 
encouraged him to smoke to ease his nervousness during his 
service in a combat zone.  He reported that he had continued 
to smoke since then.  He reported that he had tried to quit 
many times since service, but had never succeeded.

In an April 2001 VA examination, the veteran reported that he 
began having breathing problems getting progressively worse 
about 11 years ago.  He had a chronic productive cough with 
frequent bronchitis and pneumonia.  He explained that he had 
smoked heavily since service and had not completely stopped 
yet.  On examination, the diagnosis was chronic obstructive 
pulmonary disease.  The examiner commented that there was an 
established cause linked between smoking and emphysema, and 
chronic obstructive pulmonary disease.  "The link between 
nicotine dependence and heavy smoking is logical, but to 
place [the] entire process on nicotine dependence does not 
appear to be reasonable."

In May 2002, the veteran was examined to determine if there 
was any association between nicotine dependence and emphysema 
and COPD.  The claims file was reviewed.  The veteran 
reported that he never smoked before military service.  The 
examiner noted that this was corroborated by statements in 
his file from family and friends.  The veteran indicated that 
he had smoked continuously since his discharge from the 
military, with the exception of a brief remission which 
lasted one year and ten months.  He further indicated that he 
had tried to quit smoking approximately ten times, each time 
unsuccessfully, and that each time he quit he became very 
irritable, shaky, and nervous.  The examiner noted that he 
continued to smoke despite developing emphysema and COPD and 
repeated warnings by his physicians to quit.  He indicated 
that he had decreased his smoking gradually over the past 30 
years.  The examiner noted that the veteran appeared to meet 
the criteria for substance dependence in regard to withdrawal 
symptoms, unsuccessful efforts to control substance use, and 
continued use of the substance despite knowledge of recurrent 
physical problems being exacerbated by the substance.  The 
examiner indicated that his testimony and that of his friends 
and family also reasonably established that his nicotine 
dependence began when he was in the service.  In the 
examiner's opinion, it was at least as likely as not that his 
tobacco use caused his current emphysema and COPD, and 
medical evidence showed a clear association between tobacco 
use consistent with the amount and duration of use and the 
development of emphysema and COPD.  The diagnoses included 
nicotine dependence, depression, COPD, emphysema, and 
diabetes.

Records received from the Social Security Administration 
(SSA) show a December 1999 determination of disability 
indicating that the veteran had severe impairments including 
emphysema and COPD, hypertension, diabetes mellitus, diabetic 
neuropathy, and obesity.  This determination found that the 
veteran was disabled since November 1998.

In May 2003, the veteran provided clarification about his 
history of lung disease and cigarette smoking.  He confirmed 
that he began smoking at age 18 years during military 
service.  During the 1970s, he first tried to stop smoking.  
He reported that he stopped smoking for over 2 years in the 
early 1970s or 1980s because he "got tired of it."  He 
further confirmed multiple attempts to quit smoking, but that 
he could not quit.  He reported that he was first diagnosed 
with emphysema in 1989 or 1990 at the VA Medical Center.

Legal Criteria and Analysis

Generally, service connection is granted for a disability 
resulting from an injury suffered or disease contracted while 
in active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection is also warranted where the evidence shows 
that a disability is proximately due or the result of an 
already service-connected disability.  See 38 C.F.R. § 
3.310(a) (2003);  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, for claims filed prior to June 9, 1998, service 
connection may be granted for a disability if injury or 
disease resulted from tobacco use while in active military 
service. See VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  In 
VAOPGCPREC 2-93, the VA General Counsel held that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.

In VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997), the VA 
General Counsel indicated that two medical questions arise in 
cases where secondary service connection for a tobacco- 
related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  
With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical 
issue.  If it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, it must then be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which occurred 
after service.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.  VAOPGCPREC 19-97 also states that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", if a claimant could establish that a disease or 
injury resulting in disability was a direct result of tobacco 
use during service (e.g., damage done to a veteran's lungs by 
in-service smoking gave rise to, for example lung cancer) 
that service connection may be established without reference 
to section 3.310(a).

First, the Board notes that it was the impression of the 
examiner in the May 2002 VA examination, based on a review of 
the claims file, and the statements of friends and family, 
that the veteran started smoking and developed a nicotine 
dependence while in the service.  The examiner added that it 
was at least as likely as not that the veteran's current 
emphysema and COPD was caused by his tobacco use.  The next 
question is whether the veteran's nicotine dependence in 
service is the proximate cause of his currently diagnosed 
emphysema and COPD.  

On the issue of proximate cause, if it is determined that, as 
a result of nicotine dependence acquired in service, a 
veteran continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.  Such supervening causes may include sustained 
full remission of the service-related nicotine dependence and 
subsequent resumption of the use of tobacco products, 
creating a de novo dependence, or exposure to environmental 
or occupational agents.  VAOPGCPREC 19-97.

In this case, the preponderance of the evidence establishes 
that the veteran stopped smoking for an extended period of 
time, breaking the chain of causation between his nicotine 
dependence acquired in service, and his reacquired nicotine 
dependence later in life.  In the May 2002 VA examination, 
the veteran stated that he smoked continuously since his 
discharge from the military, with the exception of a brief 
remission which lasted one year and ten months.  In May 2003, 
the veteran clarified his history of cigarette smoking noting 
that he stopped smoking for over 2 years in the early 1970s 
or 1980s because he "got tired of it."  This period, well 
over a year, constitutes a sustained full remission of the 
service-related nicotine dependence.  His current nicotine 
dependence, diagnosed in the May 2002 VA examination, is a 
new dependence caused by his subsequent resumption of the use 
of tobacco products following this remission.  Therefore, 
service connection for emphysema and COPD is not possible on 
a secondary basis because he is not service-connected for 
nicotine dependence.  See 38 C.F.R. § 3.310.  

Additionally, there is no basis for establishing service 
connection for emphysema and COPD on a direct basis as the 
preponderance of the evidence shows that these disorders were 
initially diagnosed many years after service.  The earliest 
medical evidence of emphysema or COPD is a VA treatment 
record showing that the veteran had COPD since 1991.  The 
veteran has reported by history that his lung problems were 
diagnosed in 1989.  Because there is a lengthy period 
following service without any treatment for symptoms, there 
is no continuity of symptomatology. See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that it must be denied.  See 38 C.F.R. § 3.303.

The Board has considered the veteran's oral and written 
statements, and lay statements, submitted in support of the 
veteran's arguments that he has nicotine dependence, and 
emphysema and COPD, as a result of his service.  However, 
these statements are not competent evidence of a diagnosis, 
or of a nexus between either nicotine dependence or emphysema 
and COPD and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See 38 C.F.R. 
§ 3.159 (2003); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  


ORDER

Service connection for nicotine dependence is denied.

Service connection for emphysema and COPD, claimed as 
secondary to nicotine dependence, is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



